Exhibit 10.1

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release (“Agreement”) is made between Orchard
Therapeutics plc (the “Parent”), Orchard Therapeutics North America, a
California corporation (the “U.S. Subsidiary”) and Mark Rothera (the
“Executive”). The Parent, the U.S. Subsidiary and their respective subsidiaries
and other affiliates are collectively referred to herein as the “Company,” and
the obligations of the Company set forth in this Agreement may be discharged by
any entity within that definition. The Parent, the U.S. Subsidiary and the
Executive are collectively referred to as the “Parties.”

WHEREAS, the Parties entered into an Employment Agreement signed by the
Executive on May 24, 2019 (the “Employment Agreement”) which replaced and
superseded a prior employment agreement between the Executive and the U.S.
Subsidiary, dated June 12, 2017 (the “Prior Employment Agreement”);

WHEREAS, pursuant to the Employment Agreement, the Company agreed to provide the
Executive with certain severance pay and benefits (the “Severance Benefits”) in
the event of certain cessations of employment, subject to, among other things,
the Executive entering into, not revoking and complying with a Separation
Agreement and Release;

WHEREAS, the Board of Directors of the Parent (the “Board”) appreciates the
Executive’s contributions to the Company;

WHEREAS, the Company and the Executive have agreed to treat the ending of the
Executive’s employment with the Company as ending pursuant to Section 3(d) of
the Employment Agreement effective March 17, 2020 (the “Date of Termination”);

WHEREAS, this Agreement is the Separation Agreement and Release referred to in
the Employment Agreement;

WHEREAS, in exchange for, among other things, the Executive entering into and
not revoking this Agreement and fully complying with the Continuing Obligations
(as defined below), the Company shall provide the Executive with the Severance
Benefits as described in Section 3 of this Agreement and the partial accelerated
vesting and Extended Exercise Period with respect to the Executive’s equity
awards as described in Section 4 of this Agreement; and

WHEREAS, the payments and benefits set forth in this Agreement are the exclusive
payments and benefits to be paid or provided to the Executive in connection with
the ending of the Executive’s employment. By entering into this Agreement, the
Executive acknowledges and agrees that he is not entitled to any other severance
pay, benefits or equity rights including without limitation pursuant to any
severance plan, program or arrangement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereby agree as follows:

 

1



--------------------------------------------------------------------------------

1. Resignation from Positions. The Executive confirms his resignation as of the
Date of Termination as an officer of the Company as well as from any other
director or officer positions he holds with the Parent, the U.S. Subsidiary or
any of the foregoing’s subsidiaries or affiliates. The Executive agrees to
execute any documents reasonably requested by the Parent, the U.S. Subsidiary or
any of their controlled entities in order to effectuate such resignations.

2. Accrued Obligations. On the Date of Termination (or such later date not to
exceed 30 days after the Date of Termination with respect to (ii) below), the
Executive shall be paid in full for: (i) any Base Salary (as defined in the
Employment Agreement) earned through the Date of Termination, (ii) unpaid
expense reimbursements (subject to, and in accordance with, Section 2(c) of the
Employment Agreement), and (iii) 19.5 days of unused vacation that accrued
through the Date of Termination. In addition, the Executive will be paid or
provided any vested benefits the Executive may have under any employee benefit
plan of the Company through the Date of Termination, which vested benefits shall
be paid and/or provided in accordance with the terms of such employee benefit
plans.

3. Severance Benefits. In exchange for, among other things, the Executive
signing, not revoking and complying with the terms of this Agreement:

(a) the Company shall pay the Executive an amount equal to 12 months of the
Executive’s Base Salary (the “Severance Amount”). The Severance Amount shall be
paid out in substantially equal installments in accordance with the Company’s
payroll practice over 12 months commencing on the Company’s next practicable
regular payroll date after the Effective Date of this Agreement (as defined
below); provided that the initial payment shall include a catch-up payment to
cover amounts retroactive to the day immediately following the Date of
Termination; and

(b) in lieu of the Company paying a pro-rata amount of the Executive’s Target
Bonus (as defined in the Employment Agreement) based on the Executive’s actual
performance in 2020, as contemplated by Section 5(c) of the Employment
Agreement, the Company shall pay the Executive a pro-rata bonus on the next
practicable regular payroll date after the Effective Date of this Agreement
based on 100% achievement of applicable metrics from January 1, 2020 through the
Date of Termination (the “Pro-Rata Bonus”); provided that, and for the avoidance
of doubt, the Pro-Rata Bonus will be a portion of $271,650, which represents the
Executive’s full 50% Target Bonus amount based on his 2020 Base Salary of
$543,300; and

(c) if the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects COBRA health
continuation, then the Company shall pay the monthly employer COBRA premium for
the same level of group health coverage as in effect for the Executive on the
Date of Termination until the earliest of the following: (i) the 12 month
anniversary of the Date of Termination; (ii) the Executive’s eligibility for
group health coverage through other employment; or (iii) the end of the
Executive’s eligibility under COBRA for continuation coverage for health care.
Notwithstanding the foregoing, if the Company determines at any time that its
payments pursuant to this paragraph may be taxable income to the Executive, it
may convert such payments to payroll payments directly to the Executive on the
Company’s regular payroll dates, which shall be subject to tax-related
deductions and withholdings;

 

2



--------------------------------------------------------------------------------

(d) in lieu of the Company paying up to $20,000 to an outplacement services
provider for the purposes of providing outplacement services to the Executive,
the Company will directly pay the Executive an amount equal to $15,000, which
shall be paid in a lump sum at the same time that the first payment of the
Severance Amount is made;

(e) the Company will reimburse the Executive for legal fees associated with his
counsel’s review of this Agreement and related documents in an amount not to
exceed $5,000; and

(f) the Company will reimburse the Executive for fees associated with his tax
professional’s assistance with his 2019 and 2020 tax returns in an amount not to
exceed $7,500, net of applicable taxes, with respect to each of the 2019 and
2020 tax year.

If the Executive has signed this Agreement and it has become irrevocable, and
within three (3) months after the Date of Termination a Change in Control of the
Parent occurs (as defined in the Employment Agreement), any payments or benefits
payable before the Change in Control of the Parent will continue to be treated
as payable under this Section 3, and any payments or benefits payable after the
Change in Control of the Parent will be paid pursuant to Section 6(a) of the
Employment Agreement, provided that the payments and benefits to be paid
pursuant to Section 6(a) of the Employment Agreement will be decreased by the
amount of any previously paid payments or benefits pursuant to Section 3 of this
Agreement. In no event may there be duplication of payments or benefits under
this Section 3 and Section 6(a) of the Employment Agreement.

4. Equity. The equity awards held by the Executive shall be governed by the
terms and conditions of the Company’s applicable equity incentive plan(s) and
the applicable award agreement(s) governing the terms of such equity awards held
by the Executive (collectively, the “Equity Documents”); provided, however, that
if the Executive signs, does not revoke and complies with this Agreement, then
notwithstanding anything to the contrary in the Equity Documents:

(a) all time-based stock options held by the Executive and scheduled to vest in
the 12 month period following the Date of Termination shall immediately
accelerate and become fully exercisable as of the later of (i) the Date of
Termination or (ii) the effective date of the Separation Agreement and Release
(the “Accelerated Vesting Date”); provided that no additional vesting of equity
awards shall occur during the period between the Date of Termination and the
Accelerated Vesting Date; provided further, and for the avoidance of doubt, no
equity awards subject to performance-based vesting shall be affected by this
Section 4(a); and

(b) the Company shall extend the exercise period with respect to the Executive’s
vested stock options as of the Accelerated Vesting Date until the earlier of (i)
the original expiration date for such vested stock options as provided in the
applicable Equity Documents, or (ii) 12 months after the Date of Termination
(the “Extended Exercise Period”).

 

3



--------------------------------------------------------------------------------

Although the Executive shall cease vesting in his equity awards on the Date of
Termination, except as otherwise set forth in this Section 4, and the exercise
period with respect to any vested stock options shall commence on the Date of
Termination, the termination or forfeiture of the unvested portion of the
Executive’s equity awards (including, for avoidance of doubt, equity awards
subject to performance-based vesting) that would otherwise occur on the Date of
Termination will be delayed to the extent necessary to effectuate the terms of
this Agreement and Section 6(a)(ii) of the Employment Agreement in the event
that a Change in Control of the Parent occurs within three (3) months following
the Date of Termination. If a Change in Control of the Parent does not occur
within (3) months following the Date of Termination, then the unvested portion
of the Executive’s equity awards that would otherwise have terminated or been
forfeited on the Date of Termination shall terminate or be forfeited on the
three (3) month anniversary of the Date of Termination.

5. General Release. In consideration for, among other terms, the Severance
Benefits set forth in Section 3 of this Agreement, to which the Executive
acknowledges he would not otherwise be entitled, the Executive irrevocably and
unconditionally releases and forever discharges the U.S. Subsidiary, the Parent,
all of the U.S. Subsidiary’s and the Parent’s respective affiliated and related
entities, each of the foregoing entities’ respective predecessors, successors
and assigns, employee benefit plans and the fiduciaries of such plans, and the
current and former officers, directors, shareholders, employees, attorneys,
accountants, fiduciaries and agents of each of the foregoing in their official
and personal capacities (collectively referred to as the “Releasees”) generally
from all claims, demands, debts, damages and liabilities of every name and
nature, known or unknown, that, as of the date when the Executive signs this
Agreement, he has, ever had, now claims to have or ever claimed to have had
against any or all of the Releasees (“Claims”). This release includes, without
limitation, the complete waiver and release of all Claims: arising in connection
with or under the Employment Agreement and the Prior Employment Agreement or any
other agreement between the Executive and any of the Releasees; of wrongful
termination of employment, whether in contract or tort; of intentional, reckless
or negligent infliction of emotional distress; of breach of any express or
implied covenant of employment, including the covenant of good faith and fair
dealing; of interference with contractual or advantageous relations, whether
prospective or existing; deceit or misrepresentation; of discrimination or
retaliation under federal, state, local or foreign law, including, without
limitation, Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et
seq., as amended, the Americans with Disabilities Act, 42 U.S.C. § 12101 et
seq., the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq., and
Chapter 151B of the Massachusetts General Laws; under any federal, state, local
or foreign statute, rule, ordinance or regulation; of breach of contract,
promissory estoppel or detrimental reliance; of violation of public policy; for
wages, bonuses, incentive compensation, vacation pay or any other compensation
or benefits, whether under the Massachusetts Wage Act, M.G.L. c. 149, §§148-
150C, or otherwise; for severance allowances or entitlements; for fraud,
slander, libel, defamation, disparagement, personal injury, negligence,
compensatory or punitive damages, or any other Claim for damages or injury of
any kind whatsoever; and for monetary recovery,

 

4



--------------------------------------------------------------------------------

injunctive relief, attorneys’ fees, experts’ fees, medical fees or expenses,
costs and disbursements. The Executive understands that this general release of
Claims includes, without limitation, any and all Claims related to the
Executive’s employment by the U.S. Subsidiary or the Parent (including without
limitation, any Claims against the U.S. Subsidiary or the Parent in respect of
any stock-based awards of any kind) and the termination of his employment, and
all Claims in his capacity as a stockholder of the Parent or the U.S. Subsidiary
arising up to and through the date that the Executive signs this Agreement. The
Executive understands that this general release does not extend to any rights or
claims that may arise out of acts or events that occur after the date on which
the Executive signs this Agreement. The Executive represents that he has not
assigned to any third party and has not filed with any agency or court any Claim
released by this Agreement. This release does not affect the Executive’s rights
or obligations under this Agreement, nor shall it affect the Executive’s rights,
if any, to vested accrued benefits pursuant to the Company’s employee benefits
plan(s), or his rights to indemnification by the Company pursuant to the
Company’s organizational documents or any indemnification agreement between the
Executive and the Company, or coverage, if any, under applicable directors’ and
officers’ insurance policies.

6. Return of Property. No later than the Date of Termination, the Executive
shall be required to return all Company property, including, without limitation,
computer equipment, software, keys and access cards, credit cards, files and any
documents (including computerized data and any copies made of any computerized
data or software) containing information concerning the Company, its business or
its business relationships (“Company Property”). If necessary, the Executive may
make arrangements with the Company’s Human Resources team to promptly return
such Company Property. By signing below, the Executive acknowledges that all
such Company Property has been returned to the Company. After returning all
Company Property, the Executive commits to deleting and finally purging any
duplicates of files or documents that may contain Company or customer
information from any non-Company computer or other device that remains the
Executive’s property after the Date of Termination. The obligations contained in
this Section 6 are supplemental to, and not in lieu of, any return of property
obligations the Executive has pursuant to the Restrictive Covenants Agreement
(as defined below). Notwithstanding the Executive’s obligation to return his
Company phone to the Company, the Company shall permit the Executive to port the
telephone number associated with his Company phone to his new personal line.

7. Communications Regarding Departure. The Executive agrees that he will not
communicate about his departure with anyone until after the Chairman of the
Board has made a formal written announcement about the Executive’s departure
through an email communication (the “Company Announcement”); provided that the
Executive may communicate with his tax advisors, attorneys, and immediate family
members about his departure before the Company Announcement, provided further
that the Executive first advises such persons not to reveal information about
the Executive’s departure and each such person agrees. These obligations shall
not in any way affect any person’s obligations to provide truthful information
as required by law.

8. Non-Disparagement. Subject to Section 13 of this Agreement, the Executive
agrees not to take any action or make any statements (whether written, oral,
through social or electronic media or otherwise) that are disparaging about or
adverse to the business interests of the U.S. Subsidiary, the Parent, any of the
U.S. Subsidiary’s and the Parent’s respective affiliates, or any

 

5



--------------------------------------------------------------------------------

of the foregoing entities’ products, services or current or former officers,
directors, shareholders, employees, managers or agents. Subject to Section 13 of
this Agreement, the Parent and the U.S. Subsidiary each agrees to instruct their
senior executives and the senior executives of their respective affiliates not
to take any action or make any statements (whether written, oral, through social
or electronic media or otherwise) that are disparaging about or adverse to the
business interests of the Executive. These non-disparagement obligations shall
not apply to truthful testimony in any legal proceeding.

9. Waiver of English Statutory Claims. The Executive agrees that he will on or
before the date of this Agreement enter into a settlement agreement that validly
waives the statutory claims under English law in the form of the agreement at
Exhibit A of this Agreement against the U.S. Subsidiary, the Parent and any
relevant subsidiary and satisfies the conditions regulating settlement
agreements and settlement contracts under English law contained in section 147
of the Equality Act and section 203(3) of the Employment Rights Act and in any
other act or statutory instrument referred to in Exhibit A. The payment of the
Severance Benefits set forth in Section 3 of this Agreement is strictly
conditional on the Executive signing the settlement agreement set forth at
Exhibit A and obtaining advice on such settlement agreement from an independent
legal adviser.

10. Acknowledgements. The Executive acknowledges and agrees that he has been
paid all wages, salary, bonuses, expense reimbursements and any other amounts
that he is owed by the Company, if any, through the date of this Agreement. The
Executive also acknowledges that he has been paid his annual cash incentive
compensation for work performed in 2019 and is not owed any further compensation
from the Company except as explicitly set forth in this Agreement.

11. Continuing Obligations; Termination of Payments; Injunctive Relief. The
Executive acknowledges that his right to the Severance Benefits is conditioned
on his full compliance with the provisions in Section 8 of the Employment
Agreement, the Employee Confidentiality, Assignment and Noncompetition signed by
the Executive in connection with the Employment Agreement (the “Restrictive
Covenants Agreement”), and Sections 6 - 9 of this Agreement (collectively, the
“Continuing Obligations”). In the event that the Executive fails to comply with
any of the Continuing Obligations, in addition to any other legal or equitable
remedies it may have for such breach, the Company shall have the right to
terminate the Severance Benefits; provided that the right to terminate the
Severance Benefits shall not apply to an inadvertent breach of Section 6 that is
cured by Executive upon notice of such breach. Such termination in the event of
a breach by the Executive shall not affect the general release in Section 5 or
the Executive’s obligation to comply with the Continuing Obligations and shall
be in addition to, and not in lieu of, the Company’s rights to other legal and
equitable remedies that the Company may have. Further, Executive agrees that it
would be difficult to measure any harm caused to the Company that might result
from any breach by the Executive of any of the Continuing Obligations and that,
in any event, money damages would be an inadequate remedy for any such breach.
Accordingly, Executive agrees that if he breaches, or proposes to breach, any
portion of the Continuing Obligations, the Company shall be entitled, in
addition to all other remedies it may have, to seek an injunction or other
appropriate equitable relief to restrain any such breach, without showing or
proving any actual damage to the Company and without the necessity of posting a
bond. In the event of any litigation involving an alleged breach by Executive of
any of such obligations, the prevailing party shall be entitled to recover its
attorney’s fees.

 

6



--------------------------------------------------------------------------------

12. Advice of Counsel. This Agreement is a legally binding document and the
Executive’s signature will commit the Executive to its terms. The Executive
acknowledges that he has been advised to discuss all aspects of this Agreement
with his attorney, that he has carefully read and fully understands all of the
provisions of this Agreement and that he is voluntarily entering into this
Agreement. In signing this Agreement, the Executive is not relying upon any
promises or representations made by anyone at or on behalf of the Company.

13. Protected Disclosures. Nothing in this Agreement or otherwise limits any
person’s: (i) obligation to testify truthfully in any legal proceeding;
(ii) right to file a charge or complaint with any federal agency (such as the
Equal Employment Opportunity Commission) or any state or local governmental
agency or commission (together, a “Government Agency”); or (iii) ability to
communicate with any Government Agency or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency. If
the Executive files any charge or complaint with any Government Agency and if
the Government Agency pursues any claim on the Executive’s behalf, or if any
other third party pursues any claim on the Executive’s behalf, the Executive
waives any right to monetary or other individualized relief (either individually
or as part of any collective or class action); provided that nothing in this
Agreement limits any right the Executive may have to receive a whistleblower
award or bounty for information provided to the Securities and Exchange
Commission.

14. Time for Consideration; Effective Date. The Executive acknowledges that he
has been given the opportunity to consider this Agreement for twenty-one
(21) days from his receipt of this Agreement before signing it (the
“Consideration Period”). To accept this Agreement, the Executive must return a
signed, unmodified original or PDF copy of this Agreement so that it is received
by the undersigned on or before the expiration of the Consideration Period. If
the Executive signs this Agreement prior to the end of the Consideration Period,
the Executive acknowledges by signing this Agreement that such decision was
entirely voluntary and that he had the opportunity to consider this Agreement
for the entire Consideration Period. The Executive and the Company agree that
any changes or modifications to this Agreement shall not restart the
Consideration Period. For a period of seven (7) days from the date of his
execution of this Agreement, the Executive shall retain the right to revoke this
Agreement by written notice that must be received by the undersigned before the
end of such revocation period. This Agreement shall become effective on the
business day immediately following the expiration of the revocation period (the
“Effective Date”), provided that the Executive does not revoke this Agreement
during the revocation period. Notwithstanding the foregoing, the Company may
withdraw the offer of this Agreement or may void this Agreement before the
Effective Date if the Executive breaches any provision contained in this
Agreement (including any provision of the Restrictive Covenants Agreement).

15. Enforceability. The Executive acknowledges that, if any portion or provision
of this Agreement or the Continuing Obligations shall to any extent be declared
illegal or unenforceable by a court of competent jurisdiction, then the
remainder other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby, and each portion and provision
shall be valid and enforceable to the fullest extent permitted by law.

 

7



--------------------------------------------------------------------------------

16. Entire Agreement. This Agreement along with the Continuing Obligations
(including the Restrictive Covenants Agreement) constitute the entire agreement
between the Executive and the Company concerning the Executive’s relationship
with the Company, and supersedes and replaces any and all prior agreements and
understandings between the Parties concerning the Executive’s relationship with
the Company including, without limitation, the unpreserved provisions of the
Employment Agreement, provided that the Equity Documents shall continue to be in
full force and effect in accordance with their terms, subject to Section 4 of
this Agreement. In addition, and notwithstanding the foregoing, (i) Section 6 of
the Employment Agreement shall remain in full force and effect for the three
(3) months following the Date of Termination to the extent consistent with the
terms of this Agreement; and (ii) any obligation of the Company to indemnify the
Executive against third party claims, including any obligation to advance
expenses, pursuant to the governing instruments of the Company or otherwise,
shall remain in effect.

17. Waiver; Amendment. No waiver of any provision of this Agreement, including
the Continuing Obligations, shall be effective unless made in writing and signed
by the waiving party. The failure of any Party to require the performance of any
term or obligation of this Agreement or the Continuing Obligations, or the
waiver by any Party of any breach of this Agreement or the Continuing
Obligations shall not prevent any subsequent enforcement of such term or
obligation or be deemed a waiver of any subsequent breach. This Agreement may
not be modified or amended except in a writing signed by both the Executive and
the Chairman of the Board.

18. Taxes. The Company shall undertake to make deductions, withholdings and tax
reports with respect to payments and benefits under this Agreement and in
connection with other compensation matters to the extent that it reasonably and
in good faith determines that it is required to make such deductions,
withholdings and tax reports. Payments under this Agreement shall be in amounts
net of any such deductions or withholdings. Nothing in this Agreement shall be
construed to require the Company to make any payments to compensate the
Executive for any adverse tax effect associated with any payments or benefits
made to the Executive in connection with the Executive’s employment with the
Company.

19. Acknowledgment of Wage and Other Payments. The Executive acknowledges and
represents that, except as expressly provided in this Agreement, the Executive
has been paid all wages, bonuses, compensation, benefits and other amounts that
any of the Releasees has ever owed to the Executive. The Executive is not
entitled to any bonus, incentive compensation or other compensation except as
specifically set forth in this Agreement.

20. Jurisdiction. The Parties agree that the state and federal courts of the
Commonwealth of Massachusetts shall have the exclusive jurisdiction to consider
any matters related to this Agreement, including without limitation any claim of
a violation of this Agreement. With respect to any such court action, the
Executive submits to the jurisdiction of such courts and acknowledges that venue
in such courts is proper.

21. Governing Law; Interpretation. This Agreement shall be interpreted and
enforced under the laws of the Commonwealth of Massachusetts without regard to
conflict of law principles. In the event of any dispute, this Agreement is
intended by the Parties to be construed as a whole, to be interpreted in
accordance with its fair meaning, and not to be construed strictly for or
against either Party or the “drafter” of all or any portion of this Agreement.

 

8



--------------------------------------------------------------------------------

22. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original,
but all of which together shall constitute one and the same document. Facsimile
and pdf signatures shall be deemed to be of equal force and effect as originals.

[Remainder of page intentionally left blank.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties, intending to be legally bound, have executed
this Agreement on the date(s) indicated below.

 

PARENT ORCHARD THERAPEUTICS PLC By:  

/s/ John Ilett

Name: John Ilett Title: Chief of Staff, Chief Legal Officer and Secretary Date:
17 March 2020 U.S. SUBSIDIARY ORCHARD THERAPEUTICS NORTH AMERICA By:  

/s/ Frank Thomas

Name: Frank Thomas Title: Chief Operating Officer & Chief Financial Officer
Date: 17 March 2020 EXECUTIVE

/s/ Mark Rothera

Mark Rothera Date: 17 March 2020

 

10



--------------------------------------------------------------------------------

EXHIBIT A

Settlement Agreement

 

11